Citation Nr: 0100432	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  97-20 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the appellant's request for waiver of recovery of a 
loan guaranty indebtedness in the amount of $20,264.66 plus 
accrued interest was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January to July 1963, and 
from April 1965 to January 1968.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a decision of February 1997 by the 
Committee for Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The appeal was remanded by the 
Board in May 2000.  The requested development has been 
completed, and the case is now ready for appellate review.

The Board has noted that the veteran has argued that he is 
entitled to a waiver of the indebtedness, and he challenges 
the validity of the debt (particularly the interest on the 
debt) on the basis that the debt would not have accrued 
interest if it had been waived.  Ultimately, resolution of 
both of those issues depends on whether a timely request for 
waiver was submitted.  Accordingly, the Board has 
characterized the issue on appeal in that manner.  


FINDINGS OF FACT

1.  The VA Debt Management Center sent a certified letter-
return receipt requested to the appellant on July 22, 1992, 
advising him that a loan guaranty indebtedness had been 
created, and that he had the right to request a waiver of 
recovery of the indebtedness within one year.

2.  The appellant's request for a waiver of recovery of the 
indebtedness was received in January 1997.



CONCLUSION OF LAW

The appellant's request for waiver of recovery a loan 
guaranty indebtedness plus accrued interest was not timely 
filed.  38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. 
§ 1.964(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the VA made a mistake by 
concluding that his request for a waiver was not submitted in 
a timely manner.  He asserts that he does not remember 
receiving any notice of his right to request a waiver or the 
time limit for doing so.

Some of the facts in this case are not in dispute.  In 
November 1987, the veteran obtained a loan in the amount of 
$117,500.00 to purchase a home, which he secured with 
financing obtained through a VA home loan guarantee program.  
He subsequently defaulted on the loan in April 1991, and that 
eventually led to a public auction with the VA obtaining the 
property for $76,338.50 through a foreclosure sale in January 
1992.  The VA resold the property in July 1992 for 
$87,500.00, thereby resulting in a loan guaranty 
indebtedness.  The original amount of the indebtedness was 
$21,996.76.  In August 1992, the veteran made arrangements to 
pay $100 per month toward that debt.  

In January 1997, the veteran requested a waiver of the loan 
guaranty indebtedness. As of that time, the amount of the 
debt and accrued interest was $20,264.66.  The request for a 
waiver was subsequently denied by the Committee in February 
1997 on the basis that the request for a waiver was not filed 
in a timely manner.  Under 38 U.S.C.A. § 5302(b) (West 1991); 
38 C.F.R. § 1.964(e) (2000), a request for a waiver of a loan 
guaranty indebtedness must be made within one year of the 
date of notification of the indebtedness by certified 
mail/return receipt requested. 

The veteran and his wife testified during a hearing held in 
May 1998 that he did not recall receiving notice of his right 
to request a waiver, and that, in any event, he did not know 
at that time what a waiver was.  He further stated that he 
did not need a waiver until 1996 when his wife had to stop 
working due to medical problems.  

After considering all of the evidence of record, the Board 
finds that the Committee was correct in denying the request 
for a waiver.  The record reflects that the VA Debt 
Management Center sent a letter to the appellant on July 22, 
1992, advising him that a loan guaranty indebtedness plus 
accrued interest had been created, and that he had the right 
to request a waiver of recovery of the overpayment within one 
year.  Although the claims file does not contain a copy of 
the actual letter sent to the veteran, the file does contain 
a copy of the form letter (DMC Letter 106, Form FL 4-475) 
which is sent by the Debt Management Center to all persons 
with a loan guaranty indebtedness.  The form letter contains 
a statement that the recipient owes a certain amount of money 
plus interest to the VA due to the fact that the VA was 
required to pay a claim under the home loan guaranty program.  
The letter includes a notice of rights regarding the right to 
dispute the amount of the debt, and also the right to request 
a waiver of the debt.  The letter explains that "a waiver 
means all or part of the debt may be forgiven."  Further 
information regarding the rights and instructions for 
requesting a waiver were provided on the back of the letter, 
and the recipient of the letter is advised in bold print to 
read them carefully.  

Although the appellant may not recall having received this 
letter, the Board notes that the Debt Management Center has 
shown that such a letter would have been sent to the 
appellant in the regular course of business.  There is no 
indication that the letter was returned.  On the contrary, a 
copy of a certified mail receipt signed by the veteran's wife 
and dated July 22, 1992, shows that the notice of the debt 
was received by the veteran.  As explained above, this notice 
would also have included the information regarding his right 
to file a request for waiver, and the time limit for doing 
so.  Moreover, the fact that the veteran contacted the RO by 
letter in August 1992 to address payment of the debt further 
demonstrates that he did in fact receive notice of the debt.  
In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims held that, with respect 
to an appellant's contention that he was never notified of a 
September 1990 RO decision or of his right to appeal that 
decision, the "presumption of regularity" applies to the 
mailing of notice of the September 1990 RO decision to the 
appellant at his last known address of record.  The Court 
stated that an appellant's mere assertion of non receipt of 
notice of an RO decision is not "clear evidence" to rebut 
the presumption of proper mailing.  As applied to the present 
case, the fact that the veteran does not recall receiving the 
notice of his right to request a waiver is not sufficient to 
show that he did not receive that notice.  

The Board has considered the appellant's argument that he did 
not know what a waiver was and, therefore, could not make a 
waiver request within the applicable time limit.  The Board 
notes that the applicable regulation, 38 C.F.R. § 1.964(e) 
(2000), only provides that the time limit does not apply only 
in cases where the notice was sent by means other than 
certified mail/ return receipt requested.  The regulation 
does not, however, provide for extension in circumstances 
where the appellant does not fully understand his right to 
request a waiver after receiving notice of that right.  
Therefore, the veteran's lack of understanding does not 
provide a valid excuse for failing to meet the VA time limit.

Regarding the veteran's argument that he did not need a 
waiver until 1996 when his wife stopped working due to 
medical problems, the Board notes again that the applicable 
law and regulations do not provide for a waiver of the one 
year time limit for circumstances such as these.  

Finally, the Board notes that it is undisputed that the 
appellant's request for a waiver of a loan guaranty 
indebtedness plus accrued interest was not received until 
January 1997.  Thus, it was received several years after the 
expiration of the one year time limit for requesting a 
waiver.  Accordingly, the Board concludes that the 
appellant's request for waiver of recovery of a loan guaranty 
indebtedness in the amount of $20,264.66 plus accrued 
interest was not timely filed.





ORDER

As the request for a waiver of recovery of a loan guaranty 
indebtedness in the amount of $20,264.66 plus accrued 
interest was not timely filed, the appeal is denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

